        Case 6:11-cr-60052-AA          Document 103        Filed 04/24/20     Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                                           Case Nos. 3:19-cr-00048-AA
                                                                              6:11-cr-60052-AA
               Plaintiff,
                                                                 ORDER ON DEFENDANT’S
       vs.                                                           MOTION FOR 30-DAY
                                                                   TEMPORARY RELEASE
ERYK MILLER,

               Defendant.


AIKEN, Judge:

       Before the Court is defendant Eryk Miller’s Motion for Release from Custody

(doc. 46) and Supplemental Motion for Release from Custody (doc. 50).1 Miller was

arrested in January 2019 on a warrant for violating his supervised release in Case

No. 6:11-cr-60052-AA. During a search incident to that arrest, officers found evidence

that led to Miller’s indictment on drug and firearm charges in Case No. 3:19-cr-00048-

AA. After a Detention Hearing on February 22, 2019, Magistrate Judge Russo

determined that Miller was a flight risk and a danger to the community and ordered

that he be detained pending trial under 18 U.S.C. § 3142. Doc. 11. Judge Russo cited

several factors which weighed against Miller’s release, including the nature of the


        1 Unless otherwise noted all record cites are to the docket in Case No. 3:19-cr-00048-AA.
Miller filed identical motions at Docs. 96 and 101 in Case No. 6:11-cr-60052-AA.



Page 1 – ORDER
        Case 6:11-cr-60052-AA         Document 103        Filed 04/24/20     Page 2 of 10




charged offenses; violent behavior; possession of weapons’ outstanding warrants;

Miller’s criminal history, which included drug- and alcohol-related offenses; prior

failures to appear; and prior supervision failures. Id.

       In January 2020, Miller pled guilty to one count of possession with intent to

distribute methamphetamine and his combined sentencing and supervised release

revocation hearing was set for April 13, 2020. Docs. 40, 41. On April 8, 2020, at

Miller’s request, the Court vacated that hearing and scheduled a release hearing in

its place. Doc. 45. Miller filed his Motion for Temporary Release (doc. 46) on April

10, 2020, and the Government filed its Response (doc. 27) opposing release on April

11, 2020.

       The Court held a hearing on the motion on April 13, 2020 and continued the

hearing to April 17, 2020.2 Docs. 48, 51. Both hearings took place telephonically due

to federal, state, and court stay-at-home directives in response to the COVID-19

pandemic.3 At the April 17 hearing, the Court denied Miller’s motions for reasons

stated on the record and indicated that this formal, written Order would follow.

       Miller moves under 18 U.S.C. § 3142(i) for a 30-day temporary release from

Sheridan FDC (“the FDC”) to the custody his stepmother, Beverly Turner. He asserts

that temporary release is necessary to prepare his pre-sentencing defense and that


       2 Miller’s Supplemental Motion for Release from Custody (doc. 50) was filed April 16, 2020, to
address concerns that the Court expressed during the first hearing.

         3 See e.g., “The President’s Coronavirus Guidelines for America” (March 16, 2020); Governor
Brown’s Executive Order 20-12 (March 23, 2020), “Stay Home, Save Lives: Ordering Oregonians to
Stay at Home, Closing Specified Retail Business, Requiring Social Distancing Measures for Other
Public and Private Facilities, and Imposing Requirements for Outdoor Areas and Licensed Childcare
Facilities;” Standing Order 2020-4 (March, 13, 2020), “In Re Court Operations in Response to COVID-
19;” Standing Order 2020-9 (April 9, 2020).


Page 2 – ORDER
        Case 6:11-cr-60052-AA          Document 103         Filed 04/24/20     Page 3 of 10




several circumstances related to the COVID-19 pandemic constitute independent

compelling reasons for his release from custody.

       The Government disputes § 3142(i)’s applicability in this context. According

to the Government, because Miller pled guilty and is awaiting sentencing, rather

than trial, 18 U.S.C. § 3143 controls and, therefore, the Court cannot order Miller’s

release, even temporarily, unless it finds “by clear and convincing evidence” that

Miller will not pose a flight risk or danger. 18 U.S.C. § 3143(a); see also Fed. R. Crim.

P. 46 (“The provisions of 18 U.S.C. § 3143 govern release pending sentencing or

appeal.”). The Court need not resolve this dispute here, however, because even

applying the more generous standard in § 3142(i), Miller’s motion for temporary

release fails.4

       Section 3142(i) provides, in relevant part:

       “[t]he judicial officer may by subsequent order, permit the temporary
       release of the person, in the custody of the U.S. Marshal or another
       appropriate person, to the extent that the judicial officer determines
       such release to be necessary for the preparation of the person’s defense
       or for another compelling reason.”




        4 The court notes that district courts are split on whether § 3142(i) provides independent
grounds to temporarily release a defendant who has pled guilty and is awaiting sentencing. Compare
United States v. Boone, No. 2:16-cr-00020-TLN, 2020 WL 1865202, at *4 (E.D. Cal. Apr. 14, 2020)
(considering defendant’s arguments for pre-sentencing release under § 3142(i) but concluding that
defendant failed to demonstrate compelling reasons) and United States v. Kennedy, No. 18-20315, 2020
WL 1493481, at *3 (E.D. Mich. Mar. 27, 2020) (concluding that § 3142(i) applied even though defendant
had pled guilty and was detained pending sentencing); id. at *3 n.3 (reasoning that the court need not
make a finding that the defendant was not a flight risk or danger because § 3142(i) provides
“independent statutory grounds” for release) with United States v. Gerrans, No. 18-cr-00310-EMC-1,
2020 WL 1865420 at *2 (N.D. Cal. Apr. 14, 2020) (relying on the text and context of § 3142(i) to reject
defendant’s argument that the provision applies post-conviction) and United States v. Paulino, 19 Cr.
54 (PG), 2020 WL 1847914, at *5 n.3 (S.D. N.Y. Apr. 13, 2020) (collecting cases rejecting or questioning
§ 3142(i)’s applicability to release pending sentencing).



Page 3 – ORDER
       Case 6:11-cr-60052-AA    Document 103     Filed 04/24/20   Page 4 of 10




18 U.S.C. § 3142(i). A defendant bears the burden of establishing circumstances

warranting temporary release under § 3142(i). See United States v. Buswell, No. 11-

CR-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18, 2013) (collecting cases).

      Miller argues that release is necessary for the preparation of his defense. He

asserts that the Bureau of Prisons’ (“BOP”) policies designed to stem the spread of

COVID-19 have interfered with his ability to have substantive attorney-client

communications about his sentencing and supervised release revocation hearing.

BOP has suspended in-person legal visits, except for those approved at the local level

on a “case-by-case” basis. Miller’s attorney, Mr. Cassino-DuCloux, can schedule

telephone or video-conferencing meetings with Miller, but access to the meeting space

is limited and the video-conferencing systems often malfunction. The FDC has also

opened up its phone lines to allow each inmate one 15-minute call per day. Miller,

like many other inmates, often uses that call to talk to Mr. Cassino-DuCloux. But

during those calls, they do not engage in privileged communications because they do

not want other inmates to know confidential and personal information about Miller

and his case. Although Standing Order 2020-10 provides some protection against the

waiver of attorney-client privilege under current conditions, it does not ensure that

communications are private.

      These challenges are common to all inmates at the FDC and, in fact, courts

have observed that they are “endemic to confinement during the current pandemic.”

United States v. Kennedy, No. 18-20315, 2020 WL 1493481, at *5 (E.D. Mich. Mar.

27, 2020). Section 3142(i) requires a “a particularized finding of necessity,” United




Page 4 – ORDER
       Case 6:11-cr-60052-AA     Document 103     Filed 04/24/20   Page 5 of 10




States v. Stephenson, No. 3:20-CR-18-CRS, 2020 WL 1811353, at *3 (W.D. Ky Apr. 8,

2020), after an “individualized analysis of the facts of each case,” United States v.

Cox, ___ F. Supp. 3d ___, 2020 WL 1491180, at *2 (D. Nev. Mar, 27, 2020).         And

“inconvenience due to confinement is common to all incarcerated defendants and does

not justify release.” Buswell, 2013 WL 210899, at *5. As the Court observed at the

April 13 hearing, this is a systemic problem that requires a systemic resolution.

Between the two hearings, the Court looked into what the District of Oregon is doing

to solve these attorney-client communication issues and learned that the District has

assembled an inter-agency working group.

      At the same time, those common communication issues have significantly

impacted Miller’s case. The Court, Government, and Pretrial and Probation Services

were all prepared to proceed with Miller’s sentencing and revocation hearing on April

13, but the Court vacated that hearing because Miller and Mr. Cassino-DuCloux had

not been able to have a substantive communication about the hearing. The Court

cannot find that Miller’s requested release is “necessary” to prepare for the hearing,

which has not been rescheduled. But the Court is committed to working with Miller,

his attorney, and the FDC to develop solutions to ensure that Miller’s sentencing and

revocation hearing is accomplished as soon as possible. As mentioned in the April 17

hearing, the Court will order Miller to be transported to the detention facility in the

Eugene courthouse and will work with the Marshals Service to transport and

supervise Miller and provide equipment for him to call or video-conference with Mr.

Cassino-DuCloux.




Page 5 – ORDER
        Case 6:11-cr-60052-AA          Document 103       Filed 04/24/20      Page 6 of 10




       Miller also argues that three circumstances present “[]other compelling

reason[s]” for his release. 18 U.S.C. § 3142(i). Although Miller’s reasons could be

compelling under some circumstances, they are outweighed by the factors that

supported his initial detention order and additional risks posed by his proposed

release plan.

       First, Miller asserts that the risk of a COVID-19 outbreak at the FDC supports

temporary release. But Miller does not have physical characteristics (age, underlying

medical conditions) that make him especially vulnerable to the virus. Although

temporary release might be warranted under some circumstances notwithstanding

the lack of any individualized reason for releasing a particular detainee, many district

courts have rejected temporary release motions under § 3142(i) that were based on

generalized fears of a hypothetical COVID-19 outbreak. See United States v. Lee, No.

19-cr-298, 2020 WL 1541049, *6 (D.D.C. Mar. 30, 2020) (collecting cases).

       Second, Miller asserts Ms. Turner needs his support during the pandemic.

Because of health issues, Ms. Turner does not drive. Doc. 46 Ex. 3. Her other children

work full time and have trouble taking time off work, so they would like Miller’s help

driving Ms. Turner to doctor’s visits and helping her around the house while he is on

release.    Id.   Ms. Turner suffers from Chronic Obstructive Pulmonary Disease

(“COPD”) and an irregular heartbeat. Id. She is on oxygen at all times and has

experienced several transient ischemic attacks. 5 Id. As the Court explained to Miller




        5 A “transient ischemic attack” (“TIA”) is sometimes called a “mini-stroke.” A TIA occurs when
blood flow to the brain is blocked for a short time. https://www.cdc.gov/stroke/types_of_stroke.htm



Page 6 – ORDER
       Case 6:11-cr-60052-AA    Document 103     Filed 04/24/20   Page 7 of 10




at the April 13 hearing, Ms. Turner’s health conditions place her at a very high risk

of COVID-19 infection and of severe symptoms and poor health outcomes from an

infection. Miller’s plan to live with Ms. Turner would increase her risk of infection,

and could do so dramatically if Miller did not practice social distancing and other

behaviors aimed at preventing the spread of the virus.

      Third, Miller asserts that current conditions at the FDC have negatively

impact his mental health and substance abuse treatment. The FDC is in a 23-hour

lockdown and Miller has not been able to participate in mental health or substance

abuse treatment.    He also asserts that he has not been receiving psychiatric

medication that he needs and has not been able to see a psychiatrist to address that

issue. The combination of Miller’s lack of access to treatment, anxiety concerning

COVID-19 infection, and lockdown conditions have exacerbated Miller’s mental

health conditions. If Miller is released to Ms. Turner’s home, he can receive free,

virtual mental health, drug, and alcohol treatment through Linn County’s

Department of Health. Although Miller’s plan may mitigate some of the mental

health and treatment issues posed by conditions at the FDC, release will present its

own stressors and challenges. It is unlikely that Miller’s treatment plans on release

will be able to meet his needs, especially because the plans do not address his

medication issues. The Court is particularly concerned about Miller’s medications

and, as stated at the hearing, will order Miller to see a psychiatrist and work with

Sheridan to ensure the he receives the medication that he needs while detained.




Page 7 – ORDER
       Case 6:11-cr-60052-AA     Document 103     Filed 04/24/20     Page 8 of 10




      In addition to “compelling reasons,” § 3142(i) requires release to the United

States Marshals or “another appropriate person.” A third-party custodian “must

reasonably assure the court that the defendant will appear as required and will not

pose a danger to the safety of any other person or the community.” United States v.

Ryan, ___ F. Supp. 3d ___, 2020 WL 1861662, at *2 (C.D. Cal. Apr. 14, 2020) (internal

quotations omitted and alterations normalized).

      At the April 13 hearing, the Court told Miller that because of Ms. Turner’s

medical conditions and mobility limitations, the Court could not conclude that she

was an “appropriate” custodian for Miller.       In his supplemental motion, Miller

provided evidence that two other family members who live near Ms. Turner are also

willing to help supervise him. Those family members have experience in healthcare

and corrections, and the Court has no doubt in the sincerity of their intent to

immediately report Miller if he violates the terms of his release.

      But Miller has an extensive history of mental illness, substance abuse, and

failed supervision. Although he has shown great initiative in seeking and engaging

in mental health and substance abuse treatment since his arrest and has made

progress while in custody, Miller would require a high level of supervision and

support to be successful on release. Given Pretrial and Probation Services limited

ability to provide supervision at this time, the bulk of that support and supervision

work would fall to Miller’s third-party custodian(s). In light of Miller’s history, lack

of appropriate psychiatric medications, limited plans for mental health and substance

abuse treatment during release, and the stressors Miller has faced while at the FDC




Page 8 – ORDER
       Case 6:11-cr-60052-AA     Document 103     Filed 04/24/20    Page 9 of 10




during the pandemic and would face upon release, the Court cannot conclude that

Ms. Turner and her family would be able to provide adequate support and

supervision.

      Moreover, the stakes here are high.       Miller has a history of violence and

convictions and allegations involving dangerous conduct.           Miller’s state court

convictions include Attempted Assault II in June 1994 for shooting at sheriff’s

deputies with a pellet gun; Burglary I in September 1994, involving Miller’s theft of

a .38 caliber semiautomatic pistol; April 1995 for misdemeanor menacing, involving

an incident where Miller swung a claw hammer at his uncle, injuring his uncle’s

shoulder. Miller has state convictions from 1999 and 2000 for possession of controlled

substances and federal convictions possession with intent to distribute from 2011 in

Case No. 6:11-cr-60052-AA and, now, 2020 in Case No. 3:19-cr-00048-AA. Miller also

has state and federal convictions for felon in possession of a firearm in 1999 and 2004,

respectively, and both involved the discovery of loaded firearms. The first conviction

was based on the discovery of a loaded 9mm semiautomatic handgun in Miller’s

vehicle during a traffic stop and the second was based on the discovery of a loaded

9mm pistol in Miller’s waistband during a home visit by his state probation officer.

During Miller’s most recent arrest, Portland police officers found a loaded .45 caliber,

semi-automatic Glock 36 pistol in his glove box. That behavior weighed heavily in

favor of Miller’s detention in 2019 and continues to support this detention now. And

any mitigation of Miller’s dangerousness that Ms. Turner and her family’s




Page 9 – ORDER
       Case 6:11-cr-60052-AA    Document 103     Filed 04/24/20   Page 10 of 10




supervision could provide is offset by the increased COVID-19 risks that he poses to

them, pretrial and probation, and the community, but to Ms. Turner, in particular.

      In sum, the Court cannot conclude that it would be appropriate to release

Miller to Ms. Turner’s family or that Miller has established that “compelling reasons”

require his temporary release under § 3142(i).      Accordingly, Miller’s Motion for

Release from Custody (doc. 46) and Supplemental Motion for Release from Custody

(doc. 50) are DENIED.

      If Miller would like the Court’s assistance in finding alternative means of

confidential, attorney-client communications to prepare for his sentencing and

supervised release revocation hearings and in ensuring that he receives appropriate

psychiatric medications, he should have his attorney contact Cathy Kramer at the

Clerk’s Office.

      IT IS SO ORDERED.

                 24th day of April 2020.
      Dated this _____



                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                                U.S. District Judge




Page 10 – ORDER
